Citation Nr: 1541326	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a respiratory disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a bilateral ankle disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1992 to October 1998.  He was discharged under other than honorable conditions.  His service from October 13, 1996, to October 16, 1998, is considered a bar to VA benefits.  See February 2001 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction now lies with the RO in Los Angeles, California.

In July 2010, the Veteran and his sister testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board remanded the claims in an April 2014 decision.

In a July 2015 rating decision, service connection for a low back disability was granted.  Since the grant of service connection benefits constitutes a full grant of the benefit sought on appeal with regard to that issue, it is no longer in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was before the Board in April 2014, when it was remanded for further evidentiary development.  At critical issue here are missing service treatment records (STRs) and service personnel records (SPRs).

Regarding SPRs, the AOJ was directed to obtain the Veteran's records through the Defense Personnel Records Image Retrieval System (DPRIS) or any other appropriate service department.  See April 2014 Board Remand.  An August 2014 printout from the DPRIS website notes that the Veteran's SPRs are "sealed" and that the AOJ should contact the Marine Corps for those records.  

It is not apparent that the AOJ sought complete SPRs from the Marine Corps, as a request for only STRs was sent to the Marine Corps.  See August 2014 Letter to Marine Corps (requesting only STRs).  Further, it is unclear why the Veteran's SPRs are "sealed" and whether the AOJ attempted to ascertain such information and make the necessary attempts to obtain those records.  The Veteran was also not informed of the AOJ's inability to obtain outstanding SPRs.  See June 2015 Letter to Veteran (informing Veteran of unavailability of STRs, not SPRs).  

Regarding STRs, in correspondence dated April 2015, the Marine Corps noted that the Veteran's STRs should be in the possession of VA's Records Management Center (RMC).  Prior to that date, via e-mail dated February 2015, the AOJ requested the Veteran's STRs from the RMC.  By a response dated March 2015, the RMC noted that it conducted "several" searches and was unable to locate the Veteran's records.  Nonetheless, it "FLAGGED" the Veteran's name in the event that such records were found in the future.  Despite that response, in a June 2015 e-mail, the AOJ again requested such records from the RMC.  To date, the RMC has not responded to VA's second request.  

Given the above, it is not apparent that the Veteran's SPRs and STRs do not exist or further efforts to obtain such would be futile, and the Veteran was not properly informed of the unavailability of his SPRs, as required by the April 2014 remand directives.  See 38 C.F.R. § 3.159(c)(2), (e).  The Board finds that the directives from the April 2014 remand have not been complied with, and remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders).  

As the matter is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from August 2014 forward.

2. Contact DPRIS, the Marine Corps, and any other appropriate location, to request the Veteran's complete SPRs.

In contacting DPRIS, the AOJ should determine why the Veteran's SPRs are sealed and what efforts can be undertaken to have those records unsealed.  See December 2014 Responses from DPRIS.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.  If the records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. Contact the NPRC, RMC and any other appropriate location, to request the Veteran's complete STRs.  See June 2015 email request.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. The Veteran should be notified of any action taken. All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.  If the records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4. After completing the requested action, and any additional notification and/or development deemed warranted by the record, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

